Title: To George Washington from Anonymous, 3 May 1793
From: Anonymous
To: Washington, George



SIR,
Pittsburgh May 3d 1793.

I HAVE just seen your Proclamation, written with your usual propriety and delicacy. But I do not accord with your idea, that “the duty and interest of the United States require, that they should with sincerity and good faith, adopt and pursue a conduct friendly and impartial towards the belligerent powers,” leagued against France. It is not their duty, because, though bound by no express contract, yet there is an implied obligation to assist the weak against the strong, the oppressed against the oppressor, on the same principle as in the case of an individual in a state of nature, who sees another attempt an unjust force upon a third, and ought to interfere to

preserve right. The cause of France is the cause of man, and neutrality is desertion.
It is “not our interest”; because despotism will give no thanks, and the republic of France which will assuredly triumph, will disdain her unfeeling Sister, who stood by with an unassisting hand, and saw her distress.
But how can we assist? We can make a push at one of her adversaries, England; and remove that power from Canada.—The losing of foot hold any where will contribute to reduce her force [.] It will be self defence for ourselves, as it will relieve from the hostilities of savages.
The independence of the islands in our neighbourhood, will give an equal use of their productions, which at present, are engrossed by England.
Objection: Our commerce in the mean time will suffer, and the imports be reduced. How so? instead of purchasing British cargoes, cannot we take them? If we have not the duties, we can have the bulks.
If it is referred to the great mass of the people, I doubt much whether it is “the disposition” of the United States to preserve “the conduct you enjoin. It may be the disposition of those who draw from the funds; but of none else. The fact is, the American mind is indignant, and needs to be but roused a little to go to war with England, and assist France. Let all who think with me, SPEAK!
